Citation Nr: 1813375	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-31 084	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease, lumbar spine.

3.  Entitlement to service connection for right knee disability.

4. Entitlement to service connection for left knee sprain.

5.  Entitlement to service connection for right ankle sprain.

6.  Entitlement to service connection for hearing loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011an d April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1978 to March 1983.

2.  On February 1, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

A statement of the case (SOC) was issued in May 2016 reiterating the denial of the seven service connected issues listed on the title page.  Another SOC was issued in May 2015 regarding the issue of TDIU.  However, this was sent to a different address and returned to VA.  VA then sent the TDIU SOC to the Veteran in June 2016 at the correct address.  The Veteran filed a timely VA Form 9 in June 2016..  In February 2018, the Veteran submitted a written statement indicating that he would "like to withdraw [his] appeal of the (7) issues."

The Board finds that the Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issuses and they are dismissed.  While the Veteran did not identify the TDIU in his withdrawal, total disability ratings based on unemployability are for those unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  As the Veteran is not presently service connected for any disabilities, the TDIU claim is moot.  


ORDER

The appeal is dismissed.



		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


